Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 18, 2022

                                       No. 04-22-00047-CR

                                 Michael Alonzo RODRIGUEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 630792
                        Honorable Grace M. Uzomba, Judge Presiding


                                          ORDER
        Pursuant to a plea-bargain agreement, appellant pleaded guilty to driving while
intoxicated and was placed on community supervision for twelve months. The trial court signed
a certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the
defendant has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2).

        Generally, in a plea bargain case, a defendant may appeal only: (1) those matters that
were raised by written motion filed and ruled on before trial, or (2) after getting the trial court’s
permission to appeal. See id. 25.2(a)(2)(A), (B). The clerk’s record contains a written plea
bargain, which appears to establish the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See id. The clerk’s
record does not include a written motion filed and ruled upon before trial; nor does it indicate
that the trial court gave its permission to appeal. See id. Because the trial court’s certification
appeared to accurately reflect this is a plea-bargain case and appellant does not have a right to
appeal, we ordered an amended trial court certification showing appellant has the right to appeal
be made part of the appellate record by March 10, 2022. See Tex. R. App. P. 25.2(d), 37.1;
Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

        On March 1, 2022, appellant filed a response to our order arguing nothing in Texas law
prevents any court with jurisdiction over a criminal case from noticing and correcting an illegal
sentence. According to appellant, the trial court imposed a $6,000 miscellaneous traffic fine that
is contrary to the law and, therefore, constitutes an illegal sentence. Appellant states his trial
counsel objected to the fine.
        We are obligated to review the record in ascertaining whether the certification is
defective. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005); Perero v. State, No.
12-21-00067-CR, 2021 WL 4898780, at *1 (Tex. App.—Tyler Oct. 20, 2021, no pet.) (mem. op.,
not designated for publication). During appellant’s plea hearing, the trial court imposed an
additional $6,000 traffic fine and appellant’s attorney objected that the fine was not part of the
agreement with the State. Based on the record, it appears the punishment exceeds that
recommended by the State and agreed to by appellant. Therefore, the certification that appellant
is not entitled to appeal may be incorrect.

       Accordingly, we REMAND the case to the trial court to hold an evidentiary hearing and:

       (1) issue an amended certification; or

       (2) if appellant is not entitled to appeal, issue findings of fact and conclusions of law
explaining why appellant is not entitled to an appeal including:

               (a) whether the punishment assessed by the court (including the $6,000
                   miscellaneous traffic fee) exceeded the punishment recommended by the
                   prosecutor and agreed to by the defendant;

               (b) whether the “Judge’s Notes and Annotations” appeared on the Waiver of
                   Appeal section of the Plea Agreement at the time the defendant, the attorney
                   for the defendant, and the Assistant District Attorney signed and
                   acknowledged the Plea Agreement; and

               (c) any other issue that is relevant to whether the defendant is entitled to appeal.

         We ORDER the trial court to file either the amended certification or written findings of
fact and conclusions of law with the trial court clerk no later than April 28, 2022. We ORDER
the trial court clerk to file a supplemental clerk’s record in this court no later than ten days after
the trial court files an amended certification or its findings of fact and conclusions of law
explaining why appellant is not entitled to an appeal. We further ORDER the court reporter to
file in this court a supplemental reporter’s record of the hearing, along with copies of any
documentary evidence admitted, no later than twenty days after the date of the hearing.

       All appellate deadlines are ABATED pending further orders from this court.



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court